Case: 2:19-cv-01677-EAS-KAJ Doc #: 43 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 373



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JORDAN BAILEY, ON BEHALF OF                       )
HIMSELF AND OTHERS SIMILARLY                      )    Case No. 2:19-cv-01677
SITUATED,                                         )
          Plaintiff,                              )    Judge Edmond A. Sargus, Jr.
                                                  )    Magistrate Judge Kimberly A. Jolson
       vs.                                        )
                                                  )
                                                  )    NOTICE OF FILING CONSENT TO JOIN
BLACK TIE MANAGEMENT COMPANY                      )    FORMS PURSUANT TO 29 U.S.C. §
LLC, ET AL.,                                      )    216(b)
                                                  )
               Defendants.                        )



       Named Plaintiff Jordan Bailey hereby files the attached Consent to Join forms pursuant

to 29 U.S.C. § 216(b) for the following individuals:
                             LAST NAME                 FIRST NAME

                                     Hart                   Chris
                                    Hatch                 Bradley
                                    Mathis                  Jared
                                   Stephens              Mackinsey R
                                    Taylor                  Kyler
                                    Teague                 Jeffrey
                                    Turner                Antonio
                                   Williams                Avery
                                   Ysaguire               Rodolfo


                                                      Respectfully Submitted,
                                                      NILGES DRAHER LLC

                                                      /s/Robi J. Baishnab
                                                      Robi J. Baishnab (0086195)
                                                      Robi J. Baishnab (0086195)
                                                      34 N. High St., Ste. 502
                                                      Columbus, OH 43215
                                                      Telephone:     (614) 824-5770
                                                      Facsimile:     (330) 754-1430
                                                      Email:         rbaishnab@ohlaborlaw.com
Case: 2:19-cv-01677-EAS-KAJ Doc #: 43 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 374




                                                       Hans A. Nilges (0076017)
                                                       Shannon M. Draher (0074304)
                                                       7266 Portage Street, N.W., Suite D
                                                       Massillon, OH 44646
                                                       Telephone:    (330) 470-4428
                                                       Facsimile:    (330) 754-1430
                                                       Email:        hans@ohlaborlaw.com
                                                                     sdraher@ohlaborlaw.com

                                                       Counsel for Plaintiff


                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                       /s/ Robi J. Baishnab
                                                        Robi J. Baishnab (0086195)
                                                       Counsel for Plaintiffs




                                                   2
